DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15  of U.S. Patent No .11,399,152. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
11,399,152
17/872,787
14. A MoCA splitter device, comprising: an input port; a first output port and a second output port; a first transmission line configured to connect the input port to the first output port; a second transmission line configured to connect the input port to the second output port; a first isolation element configured to connect the first transmission line to the second transmission line; a second isolation element configured to connect the first transmission line to the second transmission line; wherein the second isolation element is located downstream from the first isolation element; wherein the first isolation element and the second isolation element are configured to provide an isolation level between the first output port and the second output port that is less than a predetermined isolation level in a MoCA frequency band; and wherein the predetermined isolation level is about 16 dB or less.
1. A splitter device, comprising: an input port; a first output port and a second output port; a first transmission line configured to connect the input port to the first output port; 
a second transmission line configured to connect the input port to the second output port; a first isolation element configured to connect the first transmission line to the second transmission line; a second isolation element configured to connect the first transmission line to the second transmission line; wherein the second isolation element is located downstream from the first isolation element; wherein the first isolation element and the second isolation element are configured to provide an isolation level between the first output port and the second output port that is less than a predetermined isolation level; and wherein the predetermined isolation level is about 16 dB or less.
15. The splitter device of claim 14, wherein the splitter device comprises a Wilkinson circuit configuration, a multi-stage splitter configuration, and a Microstrip splitter configuration.
2. The splitter device of claim 1, wherein the splitter device comprises a Wilkinson circuit configuration, a multi-stage splitter configuration, and a Microstrip splitter configuration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U-Yen et al US Patent Application Publication 2018/0233797.
U-Yen et al discloses a two way microwave  power divider comprising:  an input port 102 ; a first output port  1061 and a second output port 1062; a first transmission line  1081 configured to connect the input port to the first output port; a second transmission line 1089  configured to connect the input port to the second output port;  a  plurality of resistors  110 configured to connect the first transmission line to the second transmission line; (a first isolation element configured to connect the first transmission line to the second transmission line; a second isolation element configured to connect the first transmission line to the second transmission line) ; wherein  adjacent resistors are  located downstream from previous  resistors ; wherein the plurality of resistors are configured to provide an isolation level between the first output port and the second output port that is less than a predetermined isolation level; and wherein the predetermined isolation level is about 16 dB or less.   (figure 1 and Paragraphs [0020]-[0024]) ) 
"Plot 4(c) shows the isolation of the power divider. The isolation may represent the amplitude of the wave reaching one of the output ports relative to the amplitude of a wave incident from the other output port. The power divider provides an isolation below −20 dB, meaning less than 1% power coupling between output ports." (paragraphs [0028]) 
 	With regards to claim 2, the power divider comprises a Wilkinson circuit configuration (a broader bandwidth and better isolation multistage Wilkinson power divider, §0004-§0005) , a multi-stage splitter configuration (Resistors 110 are situated at various locations between transmission lines 1081 and 1082.), and a Microstrip splitter configuration (microstrip transmission lines  (Paragraph [0020]) ).

The prior arts Podell (US 7,663,449) and Schnetzer (US 4,721,929) are made of record and not relied upon is considered pertinent to applicant's disclosure. Both Podell and Schnetzer disclose multistage microwave Wilkinson power dividers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        




October 30, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843